DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1, 2 and 4-8 in the reply filed on May 3, 2022 is acknowledged. The traversal is on the ground that search and examination of all of the claims can be made without a serious burden. This is not found persuasive because this application is a national stage application of a PCT application. Consequently, the claims were restricted under PCT practice, which does not consider burden on the examiner when restricting inventions.  
The requirement is still deemed proper and is therefore made FINAL.
Claims 3 and 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, albeit claims 3 and 9-11 are subject to rejoinder upon the allowance of the relevant base claims 2 and 6. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on December 31, 2019 and September 9, 2021 are being considered by the examiner. Regarding foreign documents not in English and for which no English equivalents exist, only the translated portions thereof provided by Applicant and indicated to be relevant by Applicant, are being considered. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is replete with the legal term “means”.  Correction is required. See MPEP § 608.01(b).
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
1) Claim 1 recites the limitation “vibration damping mechanism” that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the limitation uses a generic placeholder (mechanism) that is coupled with functional language (vibration damping) without reciting sufficient structure to perform the recited function, and the generic placeholder (mechanism) is not preceded by a structural modifier. 
Because the limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, it is being interpreted to encompass a structure that vibrationally isolates an object by physically decoupling the object from a source of vibration. 
2) Claim 1 recites the limitation “exhaust means” that is being interpreted under 35 U.S.C. 112(f) because the limitation uses a generic placeholder (means) that is coupled with functional language (taking air in from the operation opening and exhausting air in the operation space outside the biosafety cabinet) without reciting sufficient structure to perform the recited function, and the generic placeholder (means) is not preceded by a structural modifier. 
Because the limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, it is being interpreted to encompass a duct comprising a fan. 
3) Claim 1 recites the limitation “air purification means” that is being interpreted under 35 U.S.C. 112(f) because the limitation uses a generic placeholder (means) that is coupled with functional language (air purification) without reciting sufficient structure to perform the recited function, and the generic placeholder (means) is not preceded by a structural modifier. 
Because the limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, it is being interpreted to encompass a filter. 
4) Claim 7 recites the limitation “air blowing means” that is being interpreted under 35 U.S.C. 112(f) because the limitation uses a generic placeholder (means) that is coupled with functional language (air blowing, blowing purified air into the operation space) without reciting sufficient structure to perform the recited function, and the generic placeholder (means) is not preceded by a structural modifier. 
Because the limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, it is being interpreted to encompass a fan. 
If Applicant does not intend to have the limitation interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g. by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 112
In the event the determination of the status of the application as subject to AIA  (or as subject to pre-AIA ) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the rationale supporting the rejection would be the same under either status.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.	Claim 6 fails to further limit the claimed invention because the subject matter of the claim is nominally evident from the limitation “vibration damping mechanism”. It is unclear what the limitation “vibration damping mechanism” in claim 1 intends to convey if not what is recited in claim 6. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liebsch (WO 2016/146315 A1), which corresponds to US 2018/0161835 cited on the IDS. Applicant is advised to refer to US 2018/0161835 for the translation of WO 2016/146315 A1.   
With respect to claim 1, Liebsch discloses a biosafety cabinet comprising (see Figs. 1 and 2):
an operation stage 20 above which an operation is performed; 
an operation space 19 in which an operator performs the 5operation; 
a front plate 14 that is disposed in a front surface of the operation space 19; 
an operation opening 11 that is connected to the operation space 19;  
10exhaust means 70 for taking air in from the operation opening 11 and exhausting air in the operation space 19 outside the biosafety cabinet through air purification means 60; and 
a vibration damping mechanism 22.  
With respect to claim 2, the cabinet further comprises an air passage formed between armrest 40 and the operation stage 20 that produces an air current along the top surface of the operation stage 20, which evacuates (i.e. floats) heavy gases and aerosols (i.e. operation object) from the operation stage 20 towards slotted wall 16 (see [0044] and Fig. 2). Absent the claim further limiting the scope of the limitation “operation object”, it can correspond to the heavy gases and aerosols disclosed by Liebsch, meaning that the air passage of the Liebsch cabinet is sufficient to anticipate the limitation “vibration damping mechanism”.  
With respect to claim 6, the claim does not further limit the claimed invention, as indicated above. Nevertheless, the vibration damping mechanism 22 is a mechanism that dampens vibration from a vibration generation source (see abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Liebsch in view of Zytka et al. (US 5,487,768).
With respect to claim 5, Liebsch does not disclose that the operation stage 20 is divided. However, biosafety cabinets comprising partitions that divide each cabinet into multiple operation spaces are well-known in the art. For example, Zytka discloses a biosafety cabinet comprising an operation stage 110 and an operation space 120 situated above the operation stage 110 (see Figs. 1 and 3), wherein the cabinet comprises a partition that divides the operation stage 110 and the operation space 120 in two (see Fig. 3). More specifically, the operation stage 110 is divided in two using connection members (see Figs. 1 and 3 illustrating cylindrical connection members dividing the operation stage 110 in two, one for each operation space 120a/120b). In light of the disclosure of Zytka, it would have been obvious to one of ordinary skill in the art to partition the Liebsch biosafety cabinet into multiple operation spaces to allow multiple workers to use the cabinet simultaneously. Naturally, the modification would result in dividing the operation stage 20 into multiple stages using connection members, as taught by Zytka.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liebsch in view of Yagi et al. (US 4,723,480).
With respect to claim 8, because the Liebsch cabinet vibrationally isolates the operation stage 20, Liebsch does not disclose the vibration damping mechanism recited in the claim. However, instead of vibrationally isolating the operational stage, it is well-known in the art to vibrationally isolate the source of the vibration. For example, Yagi discloses a biosafety cabinet comprising a fan unit 1, wherein the fan unit 1 is suspended from a separate housing (ceiling 34) via wires 29 such that the vibration of the fan unit 1 is not transferred to the rest of the cabinet (see Fig. 6 and col. 5, lines 1-12). In light of the disclosure of Yagi, instead of, or in addition to, employing the vibration damping mechanism 22, it would have been obvious to one of ordinary skill in the art to vibrationally isolate the exhaust means 70 of the Liebsch cabinet by suspending the exhaust means 70, for example by separately attaching the exhaust means 70 to a wall.    

Claims 1, 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. (US 2017/0232434 A1) in view of Yagi et al. 
With respect to claim 1, Goto discloses a biosafety cabinet comprising (see Figs. 1 and 2):
an operation stage 2a above which an operation is performed; 
an operation space 2 in which an operator performs the 5operation; 
a front plate 4 that is disposed in a front surface of the operation space 2; 
an operation opening 3 that is connected to the operation space 2; and 
10exhaust means 28 for taking air in from the operation opening 3 and exhausting air in the operation space 2 outside the biosafety cabinet through air purification means 38.  
The cabinet disclosed by Goto differs from the claimed invention in that Goto does not disclose a vibration damping mechanism. However, it is well-known in the art to provide a biosafety cabinet with a vibration damping mechanism to mitigate the effects of vibration on the operation stage/space of the cabinet. For example, Yagi discloses a biosafety cabinet comprising a fan unit 1, wherein the fan unit 1 is suspended from a housing 34 via wires 29 such that the vibration of the fan unit 1 is not transferred to the rest of the cabinet (see Fig. 6 and col. 5, lines 1-12). In light of the disclosure of Yagi, it would have been obvious to one of ordinary skill in the art to vibrationally isolate the vibrating components (e.g. fan 6, exhaust means 28) of the Goto cabinet by suspending the vibrating components to a separate fixture, such as a ceiling or a wall.
With respect to claim 2, as alluded to above, the modified Goto cabinet would float an operation object (e.g. fan 6, exhaust means 28) from the operation stage 2a by suspending the operation object relative to the operation stage 2a.      
With respect to claim 6, the claim does not further limit the claimed invention, as indicated above. Nevertheless, the vibration damping mechanism of the modified Goto cabinet would be a mechanism that dampens vibration from a vibration generation source (e.g. fan 6).
With respect to claims 7 and 8, the Goto biosafety cabinet further comprises an air blowing means 6 for blowing purified air into the operation space 2 (see Fig. 1). In addition, as discussed above, it would have been obvious to one of ordinary skill in the art to vibrationally isolate the vibrating components (i.e. air blowing means 6 and exhaust means 28) of the Goto cabinet by suspending them from a separate fixture, such as a ceiling or a wall.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Goto et al. in view of Zytka et al.
With respect to claim 5,Goto does not disclose that the operation stage 2a is divided. However, biosafety cabinets comprising partitions that divide each cabinet into multiple operation spaces are well-known in the art. For example, Zytka discloses a biosafety cabinet comprising an operation stage 110 and an operation space 120 situated above the operation stage 110 (see Figs. 1 and 3), wherein the cabinet comprises a partition that divides the operation stage 110 and the operation space 120 in two (see Fig. 3). In light of the disclosure of Zytka, it would have been obvious to one of ordinary skill in the art to partition the Goto biosafety cabinet into multiple operation spaces to allow multiple workers to use the cabinet simultaneously. Naturally, the modification would result in dividing the operation stage 2a into multiple stages using connection members, as taught by Zytka.
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but it would be allowable if it is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Liebsch and Goto each disclose a biosafety cabinet, as discussed above. However, neither references discloses or suggests the subject matter recited in claim 4. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796